Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4 and 6-31 are pending.

Claims 16-29 stand withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.

Claims 1-4, 6-15, 30 and 31, drawn to an exosome that read on (A) ZZ domain as the species of Fc binding polypeptide, (B) CD63 as the human exosomal polypeptide, (C) the plurality of Fc containing proteins are different and (D) antibody as the at least one Fc containing protein, are being acted upon in this Office Action.  

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 12, 2021 was filed after the mailing date of the Non-Final Office on September 14, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Objection
Claims 2 and 4 are objected to for reciting non-elected embodiments. 

Objection and Rejection Withdrawn
The objection to claims 2, 4 and 7 is withdrawn in light of the claims amendment. 

The rejection of claims 2, 4 and 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the claim amendment. 

The rejection of claims 1-15 under 35 U.S.C. 103 as being unpatentable over WO2014/168548 publication (published Oct 16, 3.25; PTO 1449) in view of US20100267846 (Parton hereafter, published Ct 21, 2020; PTO 892), Wahlberg et al (PNAS 100(6): 3185-3190, published March 18, 2002; PTO 892) and Nizard et al (FEBS Letters 433: 83-88, 1998; PTO 892) is withdrawn in light of the claims amendment.  In particular, the WO2014/168548 publication teaches human exosomal polypeptide CD63.  The addition of Parton, Wahlberg and Nizard does not cure the deficiency of the WO2014/168548 publication.

Rejections Maintained

Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-4, 6-15, 30 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, see especially page 1106 column 3). 
Claim 1 encompasses an exosome comprising at least one fusion protein, wherein the at least one fusion protein comprises at least any one Fc binding polypeptide displayed on the outer surface of the exosome wherein the at least one Fc binding polypeptide is fused to at least any one human exosomal polypeptide.
Claim 2 encompasses the exosome according to claim 1, wherein the at least one Fc binding polypeptide is selected from the group 
Claim 3 encompasses the exosome according to claim 1, wherein the at least one Fc binding polypeptide comprises more than one Fc binding region. 
Claim 4 encompasses the exosome according to claim 1, wherein the at least one human exosomal polypeptide is selected from the group consisting of CD9, CD53, CD63, CD81,  CD61, CD 104, CD2, CD3 epsilon, CD3 zeta, CD13, CD18, CD19, CD30, CD34, CD36, CD40, CD40L, CD44, CD45, CD45RA, CD47, CD86, CD110, CD111, CD115, CD117, CD125, CD135, CD184, CD200, CD279, CD273, CD274, CD362, COL6A1, AGRN, EGFR, GAPDH, GLUR2, GLUR3, HLA-DM, HSPG2, LI CAM, LAMB1, LAMC1, LFA-1, LGALS3BP, Mac-1 alpha, Mac-1 beta, MFGE8, SLIT2, STX3, TCRA, TCRB, TCRD, TCRG, VTI1 A, VTI1B, and a combination[[s]] thereof. 
Claim 6 encompasses the exosome E¥ according to claim 1, wherein the at least one Fc binding polypeptide is bound to at least one Fc containing protein. 
Claim 7 encompasses the exosome EV according to claim 1, wherein the exosome EV has bound to it a plurality of Fc containing proteins through interaction between the Fc binding polypeptide and the Fc domains of the plurality of Fc containing proteins, wherein the plurality of Fc containing proteins are the same or different. 
Claim 8 encompasses the exosome EV according to claim 1, wherein the at least one Fc containing protein is an antibody or a protein engineered to comprise an Fc domain.
Claim 9 encompasses the exosome EV according to claim 8, wherein the antibody is a targeting antibody, a therapeutic antibody, an antibody-drug conjugate (ADC), or an antibody for reducing opsonization or immune cell-mediated clearance. 
Claim 10 encompasses the exosome EV according to claim 6, wherein the exosome EV having bound to it at least one Fc containing protein is having bound to it at least 10 containing proteins. 
Claim 11 encompasses the exosome EV according to claim 6, wherein the at least one Fc containing protein is attached to the outer surface of the exosome EV .
Claim 12 encompasses a non-covalent complex between (i) a fusion protein, and (ii) an Fc containing protein, characterized in that the fusion protein comprises at least one Fc 
Claim 13 encompasses the non-covalent complex according to claim 12, wherein the non-covalent complex is present in the lipid membrane of an exosome EV or inside an exosome EV. 
Claim 14 encompasses a pharmaceutical composition comprising exosomes EVs according to claim 1 and a pharmaceutically acceptable carrier. 
Claim 15 encompasses a pharmaceutical composition comprising the non-covalent complexes according to claim 12 and a pharmaceutically acceptable carrier.
Claim 30 encompasses the exosome according to claim 6, wherein the exosome having bound to it at least one Fc containing protein is having bound to it at least 20 Fc containing proteins. 
Claim 31 encompasses the exosome according to claim 6, wherein the exosome having bound to it at least one Fc containing protein is having bound to it at least 30 Fc containing proteins. 
The specification discloses extracellular vesicle (EVs) comprising CD63-ZZ fusion protein or FCGR1A Lamp2B fusion protein for delivery of anti-HER2 antibody, see Example 2. The specification also discloses extracellular vesicle (EVs) expressing CD81-Protein A/G fusion protein for delivery of Etanercept, see Example 3. The specification discloses examples of Fc binding polypeptides include Protein A (SEQ ID NO 77), Protein G (SEQ ID NO 78), Protein A/G (SEQ ID NO 72), Z domain (SEQ ID NO 73), ZZ domain (SEQ ID NO 74). Examples of such exosomal polypeptides are for instance CD9 (SEQ ID NO 1), CD53 (SEQ ID NO 2), CD63 (SEQ ID NO 3). 
Other than the exosome (extracellular vesicle) comprising the particular fusion protein discloses on pages 30-32, the specification does not describe the structure-identifying information e.g., amino acid sequence about the claimed extracellular vesicle (EV) comprising at least one fusion protein comprising any one or more Fc-binding polypeptide fused to any one or more human exosomal polypeptide, nor describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the actual claimed extracellular vesicle (EV) comprising at least one fusion protein comprising any one 
Even assuming the Fc binding polypeptide is 60 amino acids in length, with twenty naturally occurring amino acids, the potential size of the polypeptide variation within this indeterminate genus, is 2060.  This does not even include the potential variation with the human exosomal polypeptide encompassed by the claimed exosome.  
Evidentiary reference Hung et al (J Biol Chemistry 290: 8166-8172, 2015; PTO 892) teaches identifying effective exosome-targeting peptides for other receptors has proven challenging.  Peptides displayed on the exosome surface are degraded during exosome biogenesis, for example by endosomal proteases.  Despite some successes, achieving efficient exosome targeting via surface display of targeting peptides is nontrivial.  Some peptides fused to the N terminus of Lamp2b are not displayed effectively on the surface of exosomes, see entire document, p. 8167, left col.  As such, it is submitted that a skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus of Fc binding polypeptide and human exosomal polypeptide displayed on the outer surface of the encompassed claimed exosome.  
An adequate written description must contain enough information about the actual makeup of the claimed products - “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” {Amgen page 1361). Thus, the application at best describes a roadmap for producing various combinations of extracellular vesicle (EV), Fc binding polypeptide fused to exosomal polypeptides and then determining which actually function as claimed.
Regarding pharmaceutical composition, there is insufficient guidance and in vivo working
examples of targeting any antibodies in vivo for treating all cancer.
For example, De Jong (of record, Ace Chem Res 52: 1761-1770, 2019; PTO 892) teaches the surface of EVs is important as it determines their possible interactions with target tissues and nontarget Eli Lilly, 119 F. 3d 1559, 43, USPQ2d 1398.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Thus, the specification fails to describe these DNA sequences. 
For genus claims, an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries. A patent must set forth either a representative number of species falling within the scope of the genus or structural features common to the members of the genus. Kubin, Exparte, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007); Ariad Pharms., Inc. v. Eli Lilly& Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).  
Therefore, only (1) an exosome or an extracellular vesicle (EV) comprising at least one fusion protein, wherein the at least one fusion protein comprises at least one Fc binding polypeptide displayed on 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).
Applicants’ arguments filed February 12, 2021 have been fully considered but are not found persuasive.   
Applicant submits that instant claims 1-4 and 6-15 comply with the written description requirement put forth in 35 U.S.C. §112(a) for at least the reasons described herein. The specification describes a clear reduction to practice of the claimed invention in examples 1-8 (pages 52-58), which describe that several Fc binding polypeptides (e.g., FCGR1A, ZZ domain, protein A/G, Z domain, Protein G, Protein L, Protein L/G) in combination with several exosomal proteins (e.g., Lamp2B, CD6, CD81, TNFR, CD9) bind labelled Fc fragments as well as the Fc domains of 39 different antibodies which are coated on capture bead populations. The diversity of the exemplified Fc binding polypeptides and exosomal proteins demonstrate that the inventors clearly performed a process that met the limitations of instant claims 1-4 and 6-15. While sharing structural features which are essential to their functions as described above, the examples in the instant specification reasonably describe to a skilled artisan how to make and use an exosome comprising an Fc binding polypeptide displayed on the outer surface of the exosome, wherein the Fc binding polypeptide is fused to a human exosomal polypeptide. Thus, Applicant submits that the skilled artisan, guided by the teachings of and examples described in the instant specification, in combination with knowledge generally known in the art, would reasonably conclude that the inventors, at the time the application was filed, had possession of the claimed invention. Reconsideration and withdrawal of the rejection is respectfully requested.  see MPEP §2163(1) citing Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 

In response to the argument that the specification describes a clear reduction to practice of the claimed invention in examples 1-8 (pages 52-58), which describe that several Fc binding polypeptides (e.g., FCGR1A, ZZ domain, protein A/G, Z domain, Protein G, Protein L, Protein L/G) in combination (e.g., Lamp2B, CD6, CD81, TNFR, CD9) bind labelled Fc fragments as well as the Fc domains of 39 different antibodies which are coated on capture bead populations, the claims are not limited to the Fc binding polypeptides (e.g., FCGR1A, ZZ domain, protein A/G, Z domain, Protein G, Protein L, Protein L/G) and exosomal proteins (e.g., Lamp2B, CD6, CD81, TNFR, CD9) as argued.  In fact, the specification discloses the exosomal polypeptide are not limited to these Lamp2B, CD63, CD81, CD9, see p. 21-22.  Likewise, the specification discloses the Fc binding polypeptides are not limited to these, see p. 25-26.  It cannot be envisioned which Fc binding polypeptide and human exosomal polypeptide out of the entire universe of polypeptides with different sizes would possess such binding properties encompassed by the claimed exosome given the Fc binding polypeptide and human exosomal polypeptide are not limited.  One of skill in the art cannot visualize or recognize most member of the genus of the actual claimed exosome comprising at least one fusion protein, wherein the at least one fusion protein comprises at least one Fc binding polypeptide displayed on the outer surface of the exosome. wherein the at least one Fc binding polypeptide is fused to at least one human exosomal polypeptide themselves.  The claims lack written description because there is no disclosure of a correlation between structure and the function, e.g., Fc binding beyond the ones that specifically disclosed in the specification to demonstrate possession at the time of filing. 
“When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005).
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus."). 
Even assuming the Fc binding polypeptide is 60 amino acids in length, with twenty naturally occurring amino acids, the potential size of the polypeptide variation within this indeterminate genus is 2060.  This does not even include the potential variation with the human exosomal polypeptide expressed on the surface of the encompassed claimed exosome.  
Evidentiary reference Hung et al (J Biol Chemistry 290: 8166-8172, 2015; PTO 892) teaches identifying effective exosome-targeting peptides for other receptors has proven challenging.  Peptides displayed on the exosome surface are degraded during exosome biogenesis, for example by endosomal 
As such, it is submitted that a skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus of Fc binding polypeptide and human exosomal polypeptide displayed on the outer surface of the encompassed claimed exosome.  
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (pg 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (pg 1116). 
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993). In Fiddes, claims directed to mammalian FGFs were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.  Further, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).
For these reasons, the rejection is maintained. 
Note, amending the claims to recite exosome comprising the particular fusion protein with sequence identifier (SEQ ID NO: ) would obviate this rejection. 


Claims 1-4, 6-15, 30 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for (1) an exosome or an extracellular vesicle (EV) comprising at least one fusion protein, wherein the at least one fusion protein comprises at least one Fc binding polypeptide displayed on the outer surface of the exosome, wherein the at least one Fc binding polypeptide is selected from the group consisting of Protein A (SEQ ID NO 77), Protein G (SEQ ID NO 78), Protein A/G (SEQ ID NO 72), Z domain (SEQ ID NO 73) and ZZ domain (SEQ ID NO 74) and wherein the exosomal polypeptide is human CD63 (SEQ ID NO 3), (2) a composition comprising , does not reasonably provide enablement for any extracellular vesicle (EV) as set forth in claims 1-11 as a pharmaceutical composition as set forth in claim 14 and any non-covalent complex between (i) any fusion protein and any Fc containing protein as set forth in claim 12 as a pharmaceutical composition as set forth in claim 15 for treating any diseases. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CAFC 1988). Wands states on page 1404, "Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims."
Claim 1 encompasses an exosome comprising at least one fusion protein, wherein the at least one fusion protein comprises at least any one Fc binding polypeptide displayed on the outer surface of the exosome wherein the at least one Fc binding polypeptide is fused to at least any one human exosomal polypeptide.
Claim 2 encompasses the exosome EV according to claim 1, wherein the at least one Fc binding polypeptide is selected from the group consisting of Protein A, Protein G, Protein A/G, Protein L, Protein LG, Z domain, ZZ domain, human FCGRI, human FCGR2A, human FCGR2B, human FCGR2C, human FCGR3A, human FCGR3B, human FCGRB, human FCAMR, human FCERA, human FCAR, mouse FCGRI, mouse FCGRIIB, mouse FCGRIII, mouse FCGRIV, mouse FCGRn, SPH peptide, SPA peptide, 
Claim 3 encompasses the exosome EV according to claim 1, wherein the at least one Fc binding polypeptide comprises more than one Fc binding region. 
Claim 4 encompasses the exosome EV according to claim 1, wherein the at least one human exosomal polypeptide is selected from the group consisting of CD9, CD53, CD63, CD81, CD54, CD50, FLOT1, FLOT2, CD49d, CD71, CD133, CD138, CD235a, ALIX, Syntenin-1, Syntenin-2, Lamp2b, TSPAN8, TSPAN14, CD37, CD82, CD151, CD231, CD102, NOTCH1, NOTCH2, NOTCH3, NOTCH4, DLL1, DLL4, JAG1, JAG2, CD49d/ITGA4, ITGB5, ITGB6, ITGB7, CD 11 a, CD lib, CD 11c, CD18/ITGB2, CD41, CD49b, CD49c, CD49e, CD51, CD61, CD 104, CD2, CD3 epsilon, CD3 zeta, CD13, CD18, CD19, CD30, CD34, CD36, CD40, CD40L, CD44, CD45, CD45RA, CD47, CD86, CD110, CD111, CD115, CD117, CD125, CD135, CD184, CD200, CD279, CD273, CD274, CD362, COL6A1, AGRN, EGFR, GAPDH, GLUR2, GLUR3, HLA-DM, HSPG2, LI CAM, LAMB1, LAMC1, LFA-1, LGALS3BP, Mac-1 alpha, Mac-1 beta, MFGE8, SLIT2, STX3, TCRA, TCRB, TCRD, TCRG, VTI1 A, VTI1B, and a combination[[s]] thereof. 
Claim 6 encompasses the exosome according to claim 1, wherein the at least one Fc binding polypeptide is bound to at least one Fc containing protein. 
Claim 7 encompasses the exosome according to claim 1, wherein the exosome  has bound to it a plurality of Fc containing proteins through interaction between the Fc binding polypeptide and the Fc domains of the plurality of Fc containing proteins, wherein the plurality of Fc containing proteins are the same or different. 
Claim 8 encompasses the exosome according to claim 1, wherein the at least one Fc containing protein is an antibody or a protein engineered to comprise an Fc domain.
Claim 9 encompasses the exosome EV according to claim 8, wherein the antibody is a targeting antibody, a therapeutic antibody, an antibody-drug conjugate (ADC), or an antibody for reducing opsonization or immune cell-mediated clearance. 

Claim 11 encompasses the exosome EV according to claim 6, wherein the at least one Fc containing protein is attached to the outer surface of the exosome EV .
Claim 12 encompasses a non-covalent complex between (i) a fusion protein, and (ii) an Fc containing protein, characterized in that the fusion protein comprises at least one Fc binding polypeptide fused to at least one exosomal polypeptide, wherein the Fc binding polypeptide binds to the Fc containing protein.
Claim 13 encompasses the non-covalent complex according to claim 12, wherein the non-covalent complex is present in the lipid membrane of an exosome EV or inside an exosome EV. 
Claim 14 encompasses a pharmaceutical composition comprising exosomes EVs according to claim 1 and a pharmaceutically acceptable carrier. 
Claim 15 encompasses a pharmaceutical composition comprising the non-covalent complexes according to claim 12 and a pharmaceutically acceptable carrier.
Claim 30 encompasses the exosome according to claim 6, wherein the exosome having bound to it at least one Fc containing protein is having bound to it at least 20 Fc containing proteins. 
Claim 31 encompasses the exosome according to claim 6, wherein the exosome having bound to it at least one Fc containing protein is having bound to it at least 30 Fc containing proteins. 
Enablement is not commensurate in scope with claims as how to make and use any extracellular vesicle (EV) as set forth in claims 1-11 and 14 and any non-covalent complex as set forth in claims 12 and 15 for treating all cancers.
What is disclosed by the specification, by contrast, is narrow in that it only shows actual reduction to practice of extracellular vesicle (EVs) comprising CD63-ZZ fusion protein or FCGR1A Lamp2B fusion protein for delivery of anti-HER2 antibody, see Example 2. The specification also discloses extracellular vesicle (EVs) expressing CD81-Protein A/G Fusion protein for delivery of Etanercept, see working Example 3. The specification discloses examples of Fc binding 
Other than the particular extracellular vesicle comprising the particular Fc binding polypeptide fused to the particular exosomal polypeptide above, the specification does not teach the structure-identifying information e.g., amino acid sequence about the claimed at least one fusion protein comprising any one or more Fc-binding polypeptide fused to any one or more exosomal polypeptide encompassed by the claimed extracellular vesicle so that one of skill in the art can make and use the claimed genus of extracellular vesicle without undue experimentation.
Regarding “Fc binding” polypeptide, other than the particular Fc binding polypeptides above, the specification does not teach the structural features that could distinguish a “Fc binding"' polypeptide in the genus from others in the protein class and the function of binding to all Fc other than the particular Fc binding polypeptide above.
Regarding any non-covalent complex between (i) any fusion protein and (ii) any Fc containing protein (claim 12) and pharmaceutical comprising such complexes (claim 15), in addition to the issues with respect to the Fc binding polypeptide fused to any one or more exosomal polypeptide above, the specification discloses a non-covalent complex comprising extracellular vesicle (EVs) comprising CD63-ZZ fusion protein or FCGR1A Lamp2B fusion protein and anti-HER2 antibody for delivery of anti-HER2 antibody, see Example 2. The specification also discloses a non-covalent complex comprising an extracellular vesicle (EVs) expressing CD81-Protein A/G Fusion protein and etanercept for delivery of Etanercept, see Example 3.
However, the specification does not teach the structure-identifying information, e.g., amino acid sequence about the corresponding makeup of the claimed non-covalent complex between any fusion proteins any Fc containing protein to enable one of skill in the art to make and use without undue experimentation.

At the time the invention was made, a pharmaceutical composition for treating cancer in the absent of in vivo working example is unpredictable.
For example, Stancovski et al. (of record, Proceedings of the National Academy of Science USA 88: 8691-8695, 1991, PTO 892) characterized the binding effects upon the growth of tumor cells of different antibodies, each of which bind different epitopes of the extracellular domain of a tumor-associated antigen related to EGFR, namely ErbB2; see entire document (e.g., the abstract). Stancovski et al. teaches some anti-ErbB2 antibodies inhibited tumor cell growth, but others actually accelerated their growth (page 8693, column 1).
As another example, De Jong (of record, Ace Chem Res 52: 1761-1770, 2019; PTO 892) teaches the surface of EVs is important as it determines their possible interactions with target tissues and nontarget tissues. A variety of nanomedicines and protein conjugates cause unpredictable hypersensitivity reactions upon infusion, especially after intravenous administration. The mild to severe symptoms that resemble allergic reactions are not clearly understood and differ between patients, see p. 1763, in particular.
Given these factors, and the lack of specific guidance in the specification as to how to perform the full scope of the claimed extracellular vesicle (EV) and non-covalent complex as pharmaceutical composition, one skilled in the art would need to resort to undue experimentation in a complex and unpredictable field in order to determine how to perform the invention as claimed.
Applicants’ arguments filed February 12, 2021 have been fully considered but are not found persuasive.
1 Importantly, a patent need not teach, and preferably omits, what is well known in the art.2 Furthermore, the fact that experimentation may be complex does not necessarily make it undue, if the art typically engages in such experimentation.3
Applicant submits that the specification clearly and unambiguously teaches the skilled artisan how to make and use the claimed invention. Moreover, Applicant submits that, guided by the teachings of the specification, the skilled artisan would not be forced to undertake any undue experimentation.
The skill level of a person of ordinary skill in the art in the context of the instant application is high, at least a PhD in biology, if not higher. The specification explicitly describes how to produce polypeptides, express the polypeptides on the exosome surface, and bind antibodies of interest. The specification further describes how antibodies can be delivered intracellularly via Fc-binding exosomes, and that binding to exosomes dramatically increases uptake of antibodies into cells (Example 4 and corresponding Figure 6). The specification further describes that in an experimental autoimmune encephalitis (EAE) mouse model, exosomes comprising an Fc binding polypeptide fused to a human exosomal polypeptide displayed almost complete inhibition of EAE development in contrast to control exosomes (Example 5 and corresponding Figure 8).
Applicant submits that the instant specification provides explicit teaching to the skilled artisan as to the provision of an exosome to be used in the methods of instant claims 1-4 and 6-15. The instant specification explicitly describes which Fc binding polypeptides to be displayed on the outer surface of the exosome and which human exosomal polypeptides may be fused to the Fc binding polypeptides. Thus, Applicant submits that given detailed examples of several Fc binding polypeptides fused to human exosomal polypeptides, it is well within the purview of the skilled artisan, guided both by the teachings of the specification, and by common knowledge known in the art, to produce the instantly claimed exosome without the need for any undue experimentation. The production of such exosomes is a routine laboratory procedure that is commonly performed in both research and industrial labs within the field of the present disclosure. Absent evidence provided by the Office as to why the production of an exosome comprising Fc binding polypeptides fused to human exosomal polypeptides specifically would require undue experimentation, Applicant submits that the instant specification readily teaches the skilled artisan how to make and use the exosomes recited in the instant claims.
For at least the reasons described above, Applicant submits that the instant claims comply with the enablement requirement of 35 USC §112(a). Reconsideration of the claims and withdrawal of the rejection are respectfully requested.

In response, the specification describes a clear reduction to practice of the claimed invention in examples 1-8 (pages 52-58), which describe that several Fc binding polypeptides (e.g., FCGR1A, ZZ domain, protein A/G, Z domain, Protein G, Protein L, Protein L/G) in combination with several (e.g., Lamp2B, CD6, CD81, TNFR, CD9) bind labelled Fc fragments as well as the Fc domains of 39 different antibodies which are coated on capture bead populations. 
However, the claims are not limited to the Fc binding polypeptides (e.g., FCGR1A, ZZ domain, protein A/G, Z domain, Protein G, Protein L, Protein L/G) and exosomal proteins (e.g., Lamp2B, CD6, CD81, TNFR, CD9) as argued.  In fact, the specification discloses the exosomal polypeptide are not limited to these Lamp2B, CD63, CD81, CD9, see p. 21-22.  Likewise, the specification discloses the Fc binding polypeptides are not limited to these, see p. 25-26.  
It cannot be predict which undisclosed Fc binding polypeptide and human exosomal polypeptide out of the entire universe of polypeptides with different sizes would possess such binding properties encompassed by the claimed exosome given the Fc binding polypeptide and human exosomal polypeptide are not limited.  
Even assuming the Fc binding polypeptide is 60 amino acids in length, with twenty naturally occurring amino acids, the potential size of the polypeptide variation within this indeterminate genus is 2060.  This does not even include the potential variation with the human exosomal polypeptide expressed on the surface of the encompassed claimed exosome.  
There are insufficient in vivo working examples. 
Evidentiary reference Hung et al (J Biol Chemistry 290: 8166-8172, 2015; PTO 892) teaches identifying effective exosome-targeting peptides for other receptors has proven challenging.  Peptides displayed on the exosome surface are degraded during exosome biogenesis, for example by endosomal proteases.  Despite some successes, achieving efficient exosome targeting via surface display of targeting peptides is nontrivial.  Some peptides fused to the N terminus of Lamp2b are not displayed effectively on the surface of exosomes, see entire document, p. 8167, left col. 
De Jong (of record, Ace Chem Res 52: 1761-1770, 2019; PTO 892) teaches the surface of EVs is important as it determines their possible interactions with target tissues and nontarget tissues. A variety of nanomedicines and protein conjugates cause unpredictable hypersensitivity reactions upon infusion, especially after intravenous administration. The mild to severe symptoms that resemble allergic reactions are not clearly understood and differ between patients, see p. 1763, in particular.
Given these factors, one skilled in the art would need to resort to undue experimentation in a complex and unpredictable field in order to determine how to perform the invention as claimed.
For these reasons, the rejection is maintained. 

Note, amending the claims to recite exosome comprising the particular fusion protein with sequence identifier (SEQ ID NO: ) would obviate this rejection. 

New ground of rejection necessitated by claimed amendment filed February 12, 2021 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The Markush group in claim 2 is indefinite because the claim includes a large number of distinct alternative members, e.g., Protein A, Protein G, Protein A/G, Protein L, Protein LG, Z domain, ZZ domain, human FCGRI, human FCGR2A, human FCGR2B, human FCGR2C, human FCGR3A, human FCGR3B, human FCGRB, human FCAMR, human FCERA, human FCAR, mouse FCGRI, mouse FCGRIIB, mouse FCGRIII, mouse FCGRIV, mouse FCGRn, SPH peptide, SPA peptide, SPG2, SpA mimic 1, SpA mimic 2, SpA mimic 3, SpA mimic 4, SpA mimic 5, SpA mimic 6, SpA mimic 7, SpA mimic 8, SpA mimic 9, SpA mimic 10, Fcy mimic 1, Fcy mimic 2 do not share a common structure and common use.  Protein A, Protein G, Protein A/G, Protein LG, Z domain and ZZ domain that persons skilled in the art cannot determine the metes and bounds of the claimed invention.  
Further, the Markush group of claim 2 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use, see MPEP 2117. 
In this case, Protein A, Protein G, Protein A/G, Protein L, Protein LG, Z domain, ZZ domain, human FCGRI, human FCGR2A, human FCGR2B, human FCGR2C, human FCGR3A, human FCGR3B, human FCGRB, human FCAMR, human FCERA, human FCAR, mouse FCGRI, mouse FCGRIIB, mouse FCGRIII, mouse FCGRIV, mouse FCGRn, SPH peptide, SPA peptide, SPG2, SpA mimic 1, SpA mimic 2, SpA mimic 3, SpA mimic 4, SpA mimic 5, SpA mimic 6, SpA mimic 7, SpA mimic 8, SpA mimic 9, SpA mimic 10, Fcy mimic 1, Fcy mimic 2 do not share a common structure and common use.  Protein A, Protein G, Protein A/G, Protein LG, Z domain and ZZ domain do not belong to the same recognized physical and chemical class with any of the mouse and human Fc gamma receptors and Fcγ mimics.   
It is suggested that claim 2 be amended by removing human FCGRI, human FCGR2A, human FCGR2B, human FCGR2C, human FCGR3A, human FCGR3B, human FCGRB, human FCAMR, human FCERA, human FCAR, mouse FCGRI, mouse FCGRIIB, mouse FCGRIII, mouse FCGRIV, mouse FCGRn and inserted sequence identifier (SEQ ID NO: ) for Protein A…SpA mimic 10. 

The Markush group in claim 4 is indefinite because the claim includes a large number of distinct alternative members, e.g., CD9, CD53, CD63, CD81, CD54, CD50, FLOT1, FLOT2, CD49d, CD71, CD133, CD138, CD235a, ALIX, Syntenin-1, Syntenin-2, Lamp2b, TSPAN8, TSPAN14, CD37, CD82, CD151, CD231, CD102, NOTCH1, NOTCH2, NOTCH3, NOTCH4, DLL1, DLL4, JAG1, JAG2, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-4, 6-15, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over WO2014/168548 publication (of record, published Oct 16, 2014; PTO 1449) in view of US Patent No. 10,538,570 (newly cited, filed September 30, 2014; PTO 892), US20100267846 (of record, Parton hereafter, published Oct 21, 2010; PTO 892), Wahlberg et al (of record, PNAS 100(6): 3185-3190, March 18, 2003; PTO 892) and Nizard et al (of record, FEBS Letters 433: 83-88, 1998; PTO 892).
Regarding claims 1 and 11, the WO2014/168548 publication teaches exosome (see p. 1, 4), also known as extracellular vesicle (e.g., p. 4, first paragraph, p. 5,) expressing a fusion protein comprising a signaling-incompetent therapeutic polypeptide decoy receptor (e.g., sTNFRl) fused to a carrier polypeptide (aka instant exosomal polypeptide) e.g., CD63, CD9 (SEQ ID NO: 12), Lamp2b (SEQ ID NO: 22), CD81 (SEQ ID NO: 13), see p. 6, 13, Figure 3, in particular.  Examples of fusion proteins include TNFR1-CD63 wherein the TNFR1 (decoy receptor) is expressed on the extracellular vesicle surface (aka displayed on the outer surface of the exosome), see p. 13, 17, 19, 52-53. 
Regarding claim 14, the WO2014/168548 publication teaches pharmaceutical composition (see para, bridging pages 4-5).

However, the ‘570 patent teaches RNA-binding protein fused to Lamp2b (instant exosomal polypeptide). Peptides fused to the N-terminus of Lamp2b could be displayed on the outside of exosomes, see FIG. 3 for schematic examples of Lamp2b fusion proteins for expressing a protein of interest on the surface of an exosome versus the lumen of the exosome.  The ‘570 patent further teaches suitable lysosome-membrane proteins (LIMPs) may include, but are not limited to, LIMP-1 (human CD63) and LAMP-2, and isoforms thereof. For example, there are three isoforms for LIMP-1 designated as LIMP-2a, LIMP-2b, and LIMP-2c and two isoforms for LIMP-2 designated as LIMP-2a and LIMP-2b, See col. 8, UniProt Database, entry number Q10148--SCRB2_HUMAN, and UniProt Database, entry number P08962--CD63_HUMAN.  The reference human CD63 comprising the amino acid sequence of SEQ ID NO: 28, is 100% identical to the claimed human CD63 (SEQ ID NO: 3), see sequence alignment below:
US-14-502-494A-28

  Query Match             100.0%;  Score 1232;  DB 1;  Length 238;
  Best Local Similarity   100.0%;  
  Matches  237;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AVEGGMKCVKFLLYVLLLAFCACAVGLIAVGVGAQLVLSQTIIQGATPGSLLPVVIIAVG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          2 AVEGGMKCVKFLLYVLLLAFCACAVGLIAVGVGAQLVLSQTIIQGATPGSLLPVVIIAVG 61

Qy         61 VFLFLVAFVGCCGACKENYCLMITFAIFLSLIMLVEVAAAIA GYVFRDKVMSEFNNNFRQ 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         62 VFLFLVAFVGCCGACKENYCLMITFAIFLSLIMLVEVAAAIA GYVFRDKVMSEFNNNFRQ 121

Qy        121 QMENYPKNNHTASILDRMQADFKCCGAANYTDWEKIPSMSKNRVPDSCCINVTVGCGINF 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        122 QMENYPKNNHTASILDRMQADFKCCGAANYTDWEKIPSMSKNRVPDSCCINVTVGCGINF 181


              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        182 NEKAIHKEGCVEKIGGWLRKNVLVVAAAALGIAFVEVLGIVFACCLVKSIRSGYEVM 238

The WO2014/168548 publication and the ‘570 patent do not teach Fc binding polypeptide Z or ZZ domain as per claim 2. 
However, Parton teaches caveolin containing vesicles expressing a fusion protein such as the Z domain from Staphylococcus aureus protein A (aka protein A or instant Fc binding polypeptide), see para. [0160], [0168]. The caveolin containing delivery vesicle may be used to deliver a molecule (aka payload or therapeutic agent) to a region of interest (see para. [0126], [0129]).
Regarding claims 6, 8, 9 and 12, Parton teaches these caveolin containing vesicles were mixed with at least one Trastuzumab (Herceptin® instant Fc containing protein), a humanized monoclonal antibody against HER2 (EGF Receptor 2) as per claims 8-9. Caveolin containing vesicles (10.about.30 .mu.g per ml) were allowed to interact with Trastuzumab (10 .mu.g per ml, to form non-covalent complex) prior to incubation with the target cells in CO.sub.2-independent medium. Cells were then removed from growth medium and chilled in CO.sub.2-independent medium. The caveolin containing vesicles-Trastuzumab complex was added to the cell, see para. [0168]. The results of these targeting and uptake experiments clearly demonstrate that i) the caveolin containing vesicles are specifically bound to the cell surface by Trastuzumab (control spheres without the antibody do not bind to cells), ii) the internalisation is mediated by EGFR2 internalisation from the surface (acid stripped cells show no surface labelling). Further analysis employing immuno-labelling for endosomal markers, e.g. EEA1, showed extensive co-localisation with EEA1. This demonstrates that the majority of the endocytosed spheres are transported to an early endosomal compartment. A small fraction remains in EEA-negative compartments at the periphery of the cell. The caveolin containing vesicles are made by an extremely simple one-step expression and one-step purification systems. This simple process allows 
Claim 5 is included as Parton teaches the Z domain (Fc binding polypeptide) is displayed on the outer surface of the vesicle in order to form complex with trastuzumab, see para. [0168].
Regarding claim 15, Parton teaches pharmaceutical composition (see para. [0126]) comprising the vesicle and a pharmaceutical acceptable carrier, see para. [0025].
Evidentiary reference Wahlberg teaches the 58 amino acid residue Z domain derived from one of the five homologous domains (the B domain) in Staphylococcus aureus protein A (SPA). SPA binds strongly to the Fc region of immunoglobulins, see entire document, p. 3185, left col., p. 3189, right col.
The references above do not teach the Fc binding domain is ZZ domain (elected invention).
However, Nizard teaches liposome (lipid vesicle) expressing a fusion protein comprising ZZ domain fused to diphtheria toxin T domain that anchored to the lipid membrane where the ZZ domain binds to IgG-Fc of the antibody, see entire document, abstract, p. 86, in particular. Nizard teaches ZZ domains was generated by duplication of a mutated B domain from the staphylococcal protein A and was shown to bind to the Fc region of IgG, see p. 86, right col. The ZZ domain of T-ZZ retains its capacity to bind IgG from mouse and rabbit or hamster, see p. 87, left col. The advantage of membrane anchor allow for the attachment of antibodies to synthetic or natural phospholipid bilayers as well, without the need for detergents or chemical cross linking reagents which interfere with membranes or cell surface proteins, 
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have made an exosome expressing a fusion protein comprising a signaling-incompetent therapeutic polypeptide decoy receptor (e.g., sTNFRl) fused to an exosomal polypeptide CD63, just like that of the W02014/003553 publication, by fusing any of the Z domain from Staphylococcus aureus protein that binds to the Fc of immunoglobulin as taught by Parton and Wahlberg or the ZZ domain from staphylococcal protein A that bind to the Fc domain of IgG as taught by Nizard to the human exosomal polypeptide as taught by the ‘570 patent to arrive at the claimed invention with a reasonable expectation success, i.e., an extracellular vesicle comprising at least one fusion protein comprising Z domain or ZZ domain displayed on the outer surface fused to human CD63 exosomal polypeptide wherein the exosome is capable of forming non-covalent complex with any therapeutic IgG antibody for targeting the drug containing extracellular vesicle to cancer cells that expressed HER2 or ErbB2 over-expressing tumors.
One of ordinary skill in the art would have been motivated to do so because the ‘570 patent teaches fusion of any peptide to the N-terminus of lysosome-membrane protein such as Lamp2b or human CD63 could be displayed on the outside of exosomes, see FIG. 3, col. 8, in particular.  Further, the substitution of CD63 in the exosome of the WO2014/168548 publication for human CD63 as taught by the ‘570 patent does not change the scaffold operation of the WO2014/168548 publication. It merely improves upon the exosome by reducing the immunogenicity of the exosome upon administering to a human subject.  
One of ordinary skill in the art would have been motivated to do so because Parton teaches protein A may be added to bind antibodies to target caveolin containing vesicles to ErbB2 overexpressing tumours and reduced off-target effects, see para. [0190] and [0103].

One of ordinary skill in the art would have been motivated to fuse the ZZ domain from the staphylococcal protein A of Nizard in the exosome (extracellular vesicle) of the W02014/003553 publication because of its flexibility to bind to different Fc containing antibody as Nizard demonstrated that ZZ domain of fusion protein retains its capacity to bind IgG from mouse and rabbit or hamster, see p. 87, left col. in particular.
Claims 3, 7, 10, 30 and 31 are included because it is within the purview of one of ordinary skilled in the art to create an extracellular vesicle (EV) that expressed more than one Z or ZZ domain in the fusion protein in order to bind to more than one Fc containing antibodies of the same (monospecific) or different antibodies (bispecific) to arrive at the claimed invention with a reasonable expectation of success, i.e., coating or decorating the surface of extracellular vesicle (EV) with any desire number, e.g., ten or more, e.g., 20 or 30 Fc containing antibodies to increase valency of the Fc for targeting drug containing EV to site of interest.
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."' KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 {2007).
‘'The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them."' See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.
Conclusion
SEQ ID NO: 75-76, 53, 47, 44 are free of prior art. 

No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/PHUONG HUYNH/             Primary Examiner, Art Unit 1644